Title: James W. Wallace to Thomas Jefferson, 11 January 1818
From: Wallace, James Westwood
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Philadelphia
Jany 11th 18
                    
                    Yours of October last gave me the first Knowledge of an American species of Elephant.
                    I find teeth similar to those found in Fauquier, in the possession of the Philosophical Society, as well as in Mr Peales Museum.
                    I am now attending my last & tenth course of Lectures and dissections, and shall remain here untill March. if I can render you in any way any Service, do call on me, you can’t well think how pleasing it would be.
                    Some years since You mentioned to me a grape much like our fox grape, which has made a charming wine, as found on the susquihanna; and that you could not procure the cuttings. I well remembering this, have been able to find it. tis called here, the Bland grape, of which I can procure the cuttings.
                    
                        God bless you Sir,
                        James W. Wallace
                    
                